DETAILED ACTION
	This non-final office action is in response to amendments filed on 10/31/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al., US Patent Application Publication no. 2019/0032980 [Nakayama] and Verberkt et al., US Patent Application no. 2020/0187336 [Verberkt], in view of Estiban, US Patent Application Publication no. 2013/01866131.
Regarding claim 1, Nakayama discloses a system for faulting to a return air sensor integrated within a heating, ventilation, and air conditioning (HVAC) unit, the system comprising: 
a memory configured to store instructions [the abnormal condition determining section of the receiver unit inherently include memory storing instructions to implement their functions]; and 
a processor coupled with the memory and configured to execute the instructions [the abnormal condition determining section of the receiver unit inherently include a processor executing instructions to implement their functions], wherein the processor is configured to: 
determine that a signal from a remote sensor is unavailable, wherein the remote sensor is separate from a thermostat [the abnormal condition determining section of the receiver unit determines that a wireless temperature sensor unit is in an abnormal condition when no signal has been received, paragraphs 0034 and 0056]; 
obtain a temperature reading from the return air sensor [temperature measurements from a suction air temperature sensor are used as a temperature index when the wireless temperature sensor is in an abnormal condition, paragraphs 0010 and 0058]; 
determine whether the temperature reading satisfies a temperature setting stored in the memory [compressor speed is controlled based on a comparison of the temperature index value to a target temperature, paragraph 0062]; 
Nakayama, as described above, discloses using a return air temperature sensor to control HVAC operations when a signal from the remote temperature sensor is unavailable.  Nakayama does not disclose detecting the availability of a network configured to enable communication between the HVAC unit and the wireless temperature sensor.  Like Nakayama, Verberkt disclose an environmental control system that includes remotely located components that communicate to facilitate system control functions.  Specifically, Verberkt discloses that the components are couple to a network that allows the components to communicate [paragraph 0082 and 0085].  Verberkt further discloses determining whether the network is available and, if not, providing a limited level of functionality and control that does not rely on network communbications [paragraph 0274].  Since it was known in the art before the effective filing date of the claimed invention to determine availability of environmental control system networks and provide a limited level of functionality that doe not require network communication when the network is unavaiulable, it would have been obvious to one of ordinary skill in the art to apply the Verberkt teachings to Nakahama in order to allow at least some level HVAC control functionality when the network connecting the HVAC unit and the wireless temperature sensor is unavailable.
Nakayama discloses controlling operation of the HVAC system by changing compressor speed based on a comparison of the temperature index value to a target temperature.  Nakayama and Verberkt do not disclose controlling operation of the HVAC system by enabling or disabling HVAC cooling/heating based on a comparison of the temperature index value to a target temperature.  Like Nakayama and Verberkt, Estiban discloses an HVAC system that using a return air sensor reading to control the HVAC system when a remote temperature sensor is in an abnormal operating condition.  Specifically, Estiban discloses activating an HVAC heat function if measured temperature is less than or equal to a minimum temperature set point and activating an HVAC cooling function if the measured temperature is greater than or equal to a maximum temperature set point [paragraphs 0045 and 0053].  Estiban further discloses deactivating the heating function when the measured temperature is no longer less than or equal to a minimum temperature set point and deactivating the cooling function when the measured temperature is no longer greater than or equal to a maximum temperature set point [paragraphs 0052 and 0060].  Since it was known in the art to enable and disable HVAC heating/cooling functions based on a comparison of a temperature index value to a target temperature, it would have been obvious to one of ordinary skill in the art to apply the Nakayama and Verberkt teachings to known HVAC systems that enable or disable HVAC cooling/heating based on comparisons of sensed temperature and temperature set points.
Regarding claim 2, Estiban further discloses that the processor is further configured to: determine that the HVAC unit is in an off cycle for a predetermined period of time; circulate air from the HVAC unit into a building by enabling a blower of the HVAC unit; and obtain a temperature reading from the return air sensor [waiting for a time between air temperature separating cycles and then activating an HVAC blower and measuring the air return duct temperature, paragraphs 0032, 0036, 0037 and 0039].
Regarding claim 3, Estiban further discloses that the air is circulated for a predetermined period of time or a predetermined number of cycles [running the blower for an adequate amount of time or cycles before measuring temperature, paragraph 0039].
Regarding claim 8, Nakayama further discloses that the processor is further configured to: detect communication has resumed with the remote sensor; and operate the HVAC unit using the remote sensor [the remote sensor is determined to be in a normal condition instead of an abnormal condition when conditions D-F are satisfied, paragraph 0057].
Regarding claim 9, Estiban further discloses that the processor is further configured to: enable a blower prior to obtaining the temperature reading from the return air sensor; and wait for a predetermined number of air cycles or a predetermined period of time before obtaining the temperature reading [running the blower for an adequate amount of time or cycles before measuring temperature, paragraph 0039].
Regarding claim 11, Nakayama further discloses that the return air sensor is located inside a return duct within the HVAC unit [suction air temperature sensor, paragraph 0045 and Figure 1].

Claims 4-6, 12-20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al., US Patent Application Publication no. 2019/0032980 [Nakayama], Verberkt et al., US Patent Application no. 2020/0187336 [Verberkt] and Estiban, US Patent Application Publication no. 2013/0186613, in view of Phan, US Patent Application Publication no. 2011/00022412.
Regarding claims 12, 18 and 24, Nakayama, Verberkt and Estiban, as described above, disclose using a return air temperature sensor to control HVAC operations when a network configured to enable the HVAC unit and the remote temperature sensor is unavailable.  Nakayama further discloses using a return air temperature sensor to control HVAC operations no signal has been received a wireless temperature sensor unit (i.e. the sensor is in an abnormal condition).  Nakayama is silent as to whether or not a signal is transmitted to the wireless temperature sensor unit to provoke the wireless temperature sensor unit to send a return signal.  Like Nakayama, Verberkt and Estiban, Phan discloses a wireless temperature sensor that is used in an HVAC system.  Specifically, Phan discloses that the wireless temperature sensor may transmit temperature readings to a system controller upon requests sent from the system controller [central node, paragraphs 0030, 0036, 0039, 0061, 0085 and 0092].  Since it was known in art before the effective filing date of the claimed invention for HVAC temperature sensors to provide temperature readings to HVAC controllers in response to requests received from the HVAC controllers, it would have been obvious to one of ordinary skill in the art to transmit a request signal to the wireless temperature sensor unit from the receiver unit in Nakayama, Verberkt and Estiban and use the return air temperature sensor to control HVAC operations no signal has been received from the wireless temperature sensor unit in response to the request.
Regarding claim 15, Nakayama further discloses that the processor is further configured to: issue a warning to a user of the HVAC unit that communication is lost with the remote sensor in response to an absence of the return signal from the remote sensor [blinking LEDs, paragraph 0050].
Regarding claim 16, Nakayama further discloses that the processor is further configured to: determine that communication is lost with the remote sensor if a return signal is not received after a predetermined amount of time [some time limit must be used to determine that no signal has been received, paragraphs 0034 and 0056].
Regarding claim 17, Nakayama, Verberkt, Estiban and Phan are silent as to the amount of time that is used to determine that a return signal has not been received.  However, the amount of time is a design choice that is based on the particular needs of specific users and/or systems.  Accordingly, it would have been obvious to one of ordinary skill in the art to choose thirty seconds as the amount of time used to determine whether the signal has been received.
Regarding claim 13, Estiban further discloses determining that the HVAC unit is in an off cycle for a predetermined period of time; circulating air from the HVAC unit into a building by enabling a blower of the HVAC unit; and obtaining a temperature reading from the return air sensor [waiting for a time between air temperature separating cycles and then activating an HVAC blower and measuring the air return duct temperature, paragraphs 0032, 0036, 0037 and 0039].
Regarding claim 14, Estiban further discloses circulating the air for a predetermined period of time or a predetermined number of cycles [running the blower for an adequate amount of time or cycles before measuring temperature, paragraph 0039].
Regarding claim 19, Nakayama further discloses detecting communication has resumed with the remote sensor; and operating the HVAC unit using the remote sensor [the remote sensor is determined to be in a normal condition instead of an abnormal condition when conditions D-F are satisfied, paragraph 0057].
Regarding claim 20, Estiban further discloses enabling a blower prior to obtaining the temperature reading from the return air sensor; and waiting for a predetermined number of air cycles or a predetermined period of time before obtaining the temperature reading [running the blower for an adequate amount of time or cycles before measuring temperature, paragraph 0039].
Regarding claim 22, Nakayama further discloses that the return air sensor is located inside a return duct within the HVAC unit [suction air temperature sensor, paragraph 0045 and Figure 1].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al., US Patent Application Publication no. 2019/0032980 [Nakayama], Verberkt et al., US Patent Application no. 2020/0187336 [Verberkt] and Estiban, US Patent Application Publication no. 2013/0186613, in view of Gonia et al., US Patent Application Publication no. 2017/0356669 [Gonia].
Regarding claim 10, Nakayama, Verberkt and Estiban do not disclose obtaining an outside temperature reading and offsetting the temperature reading from the return air sensor based on the outside temperature reading to provide an offset temperature reading.  Like Nakayama, Verberkt and Estiban, Gonia discloses an HVAC system that uses a return air temperature sensor to control the HVAC system when a remote temperature sensor is not available.  Gonia further discloses obtaining an outside temperature reading, offsetting the temperature reading from the return air sensor based on the outside temperature reading to provide an offset temperature reading and using the offset return air sensor temperature to control the HVAC system [paragraph 0033].  Since it was known in the art before the effective filing date of the claimed invention to use an outside temperature to offset a return air temperature when controlling HVAC systems, it would have been obvious to one of ordinary skill in the art to apply the Gonia teachings to Nakayama, Verberkt and Estiban by offsetting the return air temperature using an obtained outside temperature in order to improve the accuracy of the HVAC control.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al., US Patent Application Publication no. 2019/0032980 [Nakayama], Verberkt et al., US Patent Application no. 2020/0187336 [Verberkt], Estiban, US Patent Application Publication no. 2013/0186613 and Phan, US Patent Application Publication no. 2011/0002241, in view of Gonia et al., US Patent Application Publication no. 2017/0356669 [Gonia].
Regarding claim 21, Nakayama, Verberkt, Estiban and Phan do not disclose obtaining an outside temperature reading and offsetting the temperature reading from the return air sensor based on the outside temperature reading to provide an offset temperature reading.  Like Nakayama, Verberkt, Estiban and Phan, Gonia discloses an HVAC system that uses a return air temperature sensor to control the HVAC system when a remote temperature sensor is not available.  Gonia further discloses obtaining an outside temperature reading, offsetting the temperature reading from the return air sensor based on the outside temperature reading to provide an offset temperature reading and using the offset return air sensor temperature to control the HVAC system [paragraph 0033].  Since it was known in the art before the effective filing date of the claimed invention to use an outside temperature to offset a return air temperature when controlling HVAC systems, it would have been obvious to one of ordinary skill in the art to apply the Gonia teachings to Nakayama, Verberkt, Estiban and Phan by offsetting the return air temperature using an obtained outside temperature in order to improve the accuracy of the HVAC control.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al., US Patent Application Publication no. 2019/0032980 [Nakayama], Phan, US Patent Application Publication no. 2011/0002241, and Estiban, US Patent Application Publication no. 2013/0186613, in view of Gonia et al., US Patent Application Publication no. 2017/0356669 [Gonia].
Regarding claim 23, Nakayama discloses a non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to fault to a return air sensor integrated within a heating, ventilation, and air conditioning (HVAC) unit and to: 
determine that a signal is not received from the remote sensor that is independent of a thermostat [the abnormal condition determining section of the receiver unit determines that a wireless temperature sensor unit is in an abnormal condition when no signal has been received, paragraphs 0034 and 0056]; 
obtain a temperature reading from the return air sensor [temperature measurements from a suction air temperature sensor are used as a temperature index when the wireless temperature sensor is in an abnormal condition, paragraphs 0010 and 0058]; 
determine whether the temperature reading satisfies a temperature setting [compressor speed is controlled based on a comparison of the temperature index value to a target temperature, paragraph 0062]; 
Nakayama, as described above, discloses determining that a wireless temperature sensor unit is in an abnormal condition when no signal has been received.  Nakayama is silent as to whether or not a signal is transmitted to the wireless temperature sensor unit to provoke the wireless temperature sensor unit to send a return signal.  Like Nakayama, Phan discloses a wireless temperature sensor that is used in an HVAC system.  Specifically, Phan discloses that the wireless temperature sensor may transmit temperature readings to a system controller upon requests sent from the system controller [central node, paragraphs 0030, 0036, 0039, 0061, 0085 and 0092].  Since it was known in art for HVAC temperature sensors to provide temperature readings to HVAC controllers in response to requests received from the HVAC controllers, it would have been obvious to one of ordinary skill in the art to transmit a request signal from the to the wireless temperature sensor unit from the receiver unit in Nakayama.
Nakayama discloses controlling operation of the HVAC system by changing compressor speed based on a comparison of the temperature index value to a target temperature.  Nakayama and Phan do not disclose controlling operation of the HVAC system by enabling or disabling HVAC cooling/heating based on a comparison of the temperature index value to a target temperature.  Like Nakayama and Phan, Estiban discloses an HVAC system that using a return air sensor reading to control the HVAC system when a remote temperature sensor is in an abnormal operating condition.  Specifically, Estiban discloses activating an HVAC heat function if measured temperature is less than or equal to a minimum temperature set point and activating an HVAC cooling function if the measured temperature is greater than or equal to a maximum temperature set point [paragraphs 0045 and 0053].  Estiban further discloses deactivating the heating function when the measured temperature is no longer less than or equal to a minimum temperature set point and deactivating the cooling function when the measured temperature is no longer greater than or equal to a maximum temperature set point [paragraphs 0052 and 0060].  Since it was known in the art to enable and disable HVAC heating/cooling functions based on a comparison of a temperature index value to a target temperature, it would have been obvious to one of ordinary skill in the art to apply the Nakayama teachings to known HVAC systems that enable or disable HVAC cooling/heating based on comparisons of sensed temperature and temperature set points.
Nakayama, Phan and Estiban do not disclose obtaining an outside temperature reading and offsetting the temperature reading from the return air sensor based on the outside temperature reading to provide an offset temperature reading.  Like Nakayama, Phan and Estiban, Gonia discloses an HVAC system that uses a return air temperature sensor to control the HVAC system when a remote temperature sensor is not available.  Gonia further discloses obtaining an outside temperature reading, offsetting the temperature reading from the return air sensor based on the outside temperature reading to provide an offset temperature reading and using the offset return air sensor temperature to control the HVAC system [paragraph 0033].  Since it was known in the art before the effective filing date of the claimed invention to use an outside temperature to offset a return air temperature when controlling HVAC systems, it would have been obvious to one of ordinary skill in the art to apply the Gonia teachings to Nakayama, Phan and Estiban by offsetting the return air temperature using an obtained outside temperature in order to improve the accuracy of the HVAC control.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        December 3, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Nakayama and Estiban were previously cited.
        2 Phan was previously cited.